DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-3 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, none of the prior art alone or in combination neither discloses nor renders obvious a test device for top-of-the-line corrosion of a high-temperature wet gas pipeline wherein the pipeline sample is wrapped with the threaded epoxy resin, which functions for insulation and fixes the pipeline sample inside the threaded hole in the center of the rubber seal cover in combination with the remaining claim limitations.

Regarding claim 3, none of the prior art alone or in combination neither discloses nor renders obvious a test method for top-of-the-line corrosion of a high-temperature wet gas pipeline comprising the step of directly transferring the condensed water in the plastic transparent measuring cylinder to an atomic spectrometer to analyze the chemical composition of the condensed water and the concentration of Fe2+; obtaining a mass M21 of the dissolved Fe based on the volume of the condensed water in the plastic transparent measuring cylinder, calculating a real-time dynamic corrosion rate by a time ti dynamically recorded by the sensor, that is, Cv21 = M21 / (ρAti), wherein ρ and A are a density and an exposed area of the pipeline sample, respectively in combination with the remaining method steps.

The closest prior art to Applicant’s invention is Stolle et al. (US 2010/0147056) which discloses a testing chamber for measuring top-of-the-line corrosion in pipelines and works by syphoning off wet gas from a pipeline, condensing out the vapor phase using a cooling line, and measuring the iron content to deduce corrosion in the pipeline.  This is different from the instant application in which a sample of the pipeline itself is in a corrosion simulation chamber with wet gas being pumped into the chamber and then condensed out to check for Fe content related to the corrosion pipeline.
Similarly, USPN 4,335,0722 to Barnett et al. also discloses top-of-the-line corrosion detection by measuring wet gas already flowing through a pipeline rather than through a simulation chamber.
CN 110243754 and CN 110243755 both to Jin et al. disclose simulation chambers which accommodate test samples of materials to be used as pipelines to test for corrosion associated with top-of-the-line configuration however neither of these references are available as prior art due to their filing date of 07/10/2019.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863